Citation Nr: 1432310	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for squamous cell carcinomas at multiple sites, including the back, right hand, right jaw, and bilateral legs, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a skin disorder, to include keratoacanthoma or multiple keratoses, to include as secondary to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, with subsequent service in the National Guard through December 1973.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes relevant to the issues on appeal; however, the RO considered those records and readjudicated the claims in an October 2012 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  The Veteran had active service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.
 
3.  The Veteran does not have a current skin disorder that manifested in service or within one year thereafter or that is related to his military service, to include his presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent evaluation, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).

2.  Squamous cell carcinoma was not incurred in active service, nor may squamous cell carcinoma be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  A skin disorder was not incurred in active service, nor may a skin disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the claim for an increased evaluation, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

With respect to the claims of entitlement to service connection for squamous cell carcinoma and a skin disorder, to include keratoacanthoma or multiple keratoses, the RO provided the Veteran with a notification letter in April 2009, prior to the initial decision on the claims in July 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the April 2009 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  

In the February 2012 remand, the Board directed the RO/AMC to request that the Veteran identify any providers who treated him for any skin disorder and mental health complaints, to specifically include private dermatology treatment and treatment from a private primary care physician, as referenced in a February 2009 private psychological evaluation report included in the claims file.  In April 2012, the AMC requested this information from the Veteran; however, there is no indication that the Veteran responded to the request for information.  

The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).  The Veteran has an obligation to actively participate in the retrieving of any information pertinent to his claims, to include identifying relevant records.  He is expected to cooperate in the efforts to adjudicate the claims, and his failure to do so subjects him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood, 1 Vet. App. at 193; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

In addition, the Board directed the RO/AMC to obtain all outstanding VA treatment notes and associate them with the record.  Specifically, the Board directed the RO/AMC to request any VA treatment records from the Stuart, Florida, VA clinic and the West Palm Beach VAMC, dated from 2009 to the present.  A notation on a copy of the remand included in the claims file indicated that the Stuart, Florida, VA clinic was a subsidiary of the West Palm Beach VAMC.  In February 2012, all VA treatment records from the North Florida VAMC, Miami VAMC, and West Palm Beach VAMC, dated from January 2009 to February 2012, were uploaded into the Veteran's electronic claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA PTSD examinations in June 2009 and March 2012.  The VA examiner also provided an addendum opinion to her March 2012 VA examination report in April 2012.  The Veteran was also afforded a VA skin diseases examination in March 2012.  

As previously noted, the Board remanded the case in February 2012, in part, to afford the Veteran VA examinations to determine the current severity of his PTSD and to determine the nature and etiology of his claimed skin disorders.  As noted above, he was provided such examinations in March 2012, and an addendum opinion, pertaining to his PTSD, was obtained in April 2012, which were adequate.  Thus, there was compliance with the February 2012 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA PTSD examinations and addendum opinion are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD.  There has also been no allegation that the VA PTSD examinations were inadequate.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Likewise, the Board finds that the VA skin diseases examination is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and complaints.  The examiner also provided the necessary opinions supported by rationale.  Barr, 21 Vet. App. at 312.  

The Board does note that, in a March 2014 informal hearing presentation submitted by the Veteran's representative, the Veteran challenged the March 2012 VA skin examiner's opinion.  He contended that the examiner's opinion "discounted his solar exposure while serving in-country Vietnam and contemporaneously failed to provide an alternative theory for etiology."  However, as discussed below, the Board notes that the VA examiner discussed the Veteran's extensive sun exposure in her opinion, and she opined that a majority of the sun exposure occurred after the Veteran's active duty service.  She did state that it would be speculative to opine that any sun exposure during service was more significant than sun exposure after service; however, she also noted that genetics and cigarette smoking also played a role in his squamous cell carcinoma or keratoacanthoma.  

The Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
In this case, the VA examiner did not conclusively rule out that the Veteran was not exposed to sun exposure in service.  Rather, she opined that a majority of the Veteran's sun exposure occurred after his service.  She also noted that the Veteran's current skin disorder may also be related to genetics and cigarette smoking.  Therefore, the Board finds that the Veteran's contention that the March 2012 VA skin examiner's opinion was inadequate is without merit, and the opinion is adequate.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio, 713 F.3d 112.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 to 50 are contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

During a February 2009 private psychological evaluation, the Veteran reported that he remained in contact with many friends from his childhood and adolescence.  He related that he was unable to describe his current temperament "as a result of his tendency to 'work and drink beer.'"  He also noted that drinking was a considerable interference in his life and that he drank a 12-pack of beer per day.  He described post-service employment at a print shop, as a meter reader for a power company, self-employment as a tree trimmer and pressure cleaner, and as a firefighter and an emergency medical technician (EMT).  He indicated that he was forced to leave his position as a firefighter and EMT due to cutbacks, and he lived on his severance pay.  He reported a history of arguments with supervisors in his workplaces, but he denied a history of physical fighting.  He related that his marriage of 22 years had ended "as a result of the couple's incompatibility."  He stated that they argued a lot.  He indicated that he maintained good relationships with his three adult children.  He reported that he had insomnia, severe problems with irritability and anger outbursts, and concentration difficulties.  He also described symptoms of hypervigilance and an exaggerated startle response.  He stated that he experienced a "pretty good" mood most of the day, nearly every day, but he noted that he "could snap."  He denied any suicidal or homicidal ideation.  

In her February 2009 report, the private psychologist noted that the Veteran's impulse control "appeared to fall below normal limits."  His speech was normal in manner and content and his thought content fell within normal limits.  He was oriented to person, place, and time, although his attention capacities "appeared to fall below normal limits," as evidenced by his circumstantial speech.  His concentration and immediate memory abilities also fell below normal limits; however, his memory of recent events and remote memory appeared to fall within normal limits.  His judgment and insight appeared to fall below normal limits.  The psychologist diagnosed the Veteran with PTSD; a depressive disorder, not otherwise specified; and alcohol abuse.  She assigned a GAF score of 44.  She indicated that the assigned GAF score was based on the Veteran's difficulties in multiple areas, including employment functioning, family relationships, judgment-related issues, and mood.  She noted that the Veteran had difficulties with authority figures in his work environments and arguments with those individuals; problematic family relationships with a history of divorce and an absence of any recent romantic relationships; a history of irritability, anger outbursts, and road rage; difficulties with attention, concentration, and immediate memory; and mood-related difficulties.  In addition, the psychologist opined that the Veteran's difficulty with impulse control were likely to substantially negatively impact his employment, and she determined that the Veteran was unable to maintain a normal standard of living.  

On a June 2009 PTSD symptom questionnaire form, the Veteran reported that he had repeated, disturbing dreams every other day; quite a bit of loss of interest in activities that he used to enjoy; daily feelings of distance or being cut off from people; quite a bit of emotional numbing; extreme feelings of a foreshortened future; daily trouble falling asleep; quite a bit of irritability and anger outbursts; quite a bit of difficulty concentrating; daily feelings of being "super alert," watchful, or on guard; and quite a bit of feeling jumpy or easily startled.

During a June 2009 VA PTSD examination, the Veteran reported that he had moderate symptoms of depression and anxiety.  He described feeling pessimistic, agitated, irritable, nervous, and sad most of the time.  He also noted that he had insomnia.  He indicated that he was unable to relax and he expressed a fear of losing control.  He related that he had been divorced since 1994 and he used to fight with his ex-wife a lot.  He described frequent mood swings, irritability, and agitation.  He related that he did not date, and he had a couple of friends.  He stated that he felt close to his children, and he spoke with them about once per week.  He indicated that he felt distant and cut off from most people.  He stated that he fished once per month, walked his dogs, and organized his home for leisure.  He denied a history of violence or assaultiveness.  

A mental status examination revealed spontaneous, impoverished, and coherent speech; constricted affect; anxious, hopeless, and dysphoric mood; and attention disturbance.  The examiner noted that the Veteran was mildly anxious; his speech was fast in speed, but normal in tone and amount; and his thought process and content were mostly focused.  She indicated that the Veteran was easily distracted and demonstrated a short attention span.  The Veteran reported that he tended to procrastinate, and he lost interest and motivation to complete tasks.  He was oriented to person, place, and time.  He demonstrated appropriate behavior.  He described a racing thought process and ruminative thought content.  He denied any delusions or hallucinations.  His judgment was intact.  He described difficulty falling asleep and mild panic attacks.  He had no obsessive or ritualistic behavior.  The examiner noted that the Veteran had good impulse control.  The Veteran denied episodes of violence and homicidal and suicidal thoughts.  The examiner reported that the Veteran's remote, recent, and immediate memory were mildly impaired.  

The VA examiner diagnosed the Veteran with prolonged PTSD and assigned a GAF score of 49.  She noted that the Veteran was an unemployed pressure cleaner.  The Veteran stated that he lost his contracts with the local school system due to budget cuts.  The examiner noted that the Veteran did not contend that his unemployment was due to the effects of his PTSD.  However, she opined that his functional status was directly affected by his symptoms.  She noted that the Veteran's PTSD symptoms caused him to withdraw from most social activities, friends, colleagues, and family; and led to his current levels of depression, including sadness, loneliness, deriving little pleasure from things, and a loss of self-confidence.

In a July 2009 VA primary care treatment note, the Veteran indicated that he worked part-time.  In a September 2009 VA mental health triage note, an examiner determined that the Veteran was not suicidal, homicidal, or assaultive, and he had no past history of such behaviors.

During a March 2012 VA PTSD examination, the Veteran reported that he divorced his wife of 23 years approximately 15 years previously.  He stated that he had a girlfriend for about nine months, but he ended that relationship several years ago.  He had three adult children.  He indicated that he had friends, but he did not engage in many activities or leisure pursuits.  He reported that he last worked approximately four years ago, and that he was a self-employed pressure cleaner.  He previously worked as an EMT and firefighter, but he was laid off in December 1999 due to down-sizing, after approximately 20 years of employment.  He stated that he drank an average of six to 12 beers per day, and that his ex-wife complained about his alcohol consumption.  He indicated that he had the following PTSD symptoms: anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  She noted that the Veteran's alcohol abuse exacerbated his mood and sleeping difficulties.  She also noted that his anxiety and mood symptoms were exacerbated during acute nicotine withdrawal.  She opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In an April 2012 VA addendum opinion, the March 2012 VA examiner noted that the Veteran was currently divorced and there was no history of significant relationships after his divorce.  He felt close to his children and he had friends.  He had been unemployed for four years.  She reported that the Veteran's PTSD symptoms were included in her March 2012 report, and that the assigned GAF score of 55 described the severity of his symptoms.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 70 percent evaluation for his PTSD.  The aforementioned evidence reflects that the Veteran's PTSD had been manifested by sleep disturbance, memory impairment, symptoms of depression, and impaired impulse control.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 70 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with deficiencies in most areas.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  But the evidence of record does not demonstrate is total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The aforementioned evidence does not show that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Throughout the time period, his speech was normal in manner and content, and he was oriented to time, person, and place.  He was also cooperative and he was not suicidal, homicidal, or assaultive, and he had no past history of such behaviors.  It was further noted that the Veteran had good judgment and normal, mostly focused thought content.  

As to social impairment, the Veteran reported numerous times that he was divorced, he had no significant romantic relationships since his divorce, and he did not date.  During the March 2012 VA PTSD examination, he indicated that he had a girlfriend for nine months after his divorce, but he stated that he had ended the relationship years ago.  In the February 2009 private psychological evaluation report, he indicated he was incompatible with his ex-wife.  In the February 2009 report and during the June 2009 VA examination, he related that he argued with his ex-wife a lot.  During the March 2012 VA examination, he stated that his ex-wife complained about his alcohol consumption.  These findings demonstrate severe social impairment, but not total impairment.  Additionally, the Veteran consistently reported that he maintained good relationships with his three adult children.  During the June 2009 VA examination, he related that he spoke to them each approximately once per week.  In addition, in the February 2009 private psychological evaluation report, he reported that he remained in contact with many friends from his childhood and adolescence, and, during the June 2009 VA examination, he stated that he had a couple of friends.  Thus, while the Veteran has social impairment, particularly with romantic relationships, the evidence shows that he did not have total social impairment.

As to occupational impairment, the evidence shows that the Veteran was laid off from his position as an EMT and firefighter in 1994, after approximately 20 years of employment, and that he lived off of severance pay.  He repeatedly reported that he was let go due to down-sizing.  In addition, during the June 2009 VA examination, he stated that he lost pressure cleaning contracts with the local school system due to budget cuts.  In fact, during the June 2009 VA examination, the examiner noted that the Veteran did not contend that his unemployment was due to the effects of his PTSD.  Further, while in the April 2012 VA addendum opinion, the examiner reported that the Veteran had been unemployed for four years, the evidence suggests that he maintained part-time employment.  See July 2009 VA treatment note.  In the February 2009 private psychological evaluation report, the Veteran reported a history of arguments with supervisors in his workplaces, but he denied a history of physical fighting; therefore, the psychologist opined that the Veteran's difficulty with impulse control was likely to substantially negatively impact his employment.  Thus, while the Veteran may have had some occupational impairment, the evidence does not show that he had total occupational impairment due to his PTSD symptoms.

In addition, in her March 2012 VA PTSD examination report, the examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; this directly supports a 70 percent evaluation.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.   As such, the evidence does not show that the Veteran had total occupational and social impairment. Indeed, he maintained relationships with family members and some friends, and he demonstrated normal judgment and thinking.  

Finally, the Board acknowledges the VA examiners assigned the Veteran GAF scores ranging between 44 and 55 during the period on appeal.  While a GAF score ranging between 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, a GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  The GAF scores assigned are generally consistent with the moderate to severe symptomatology contemplated in the 70 percent rating and support such a rating.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF scores, the Board finds that that the Veteran has been shown to have occupational and social impairment in most areas.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 70 percent is appropriate, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of his disability, including sleep disturbance, depressed mood, irritability and anger outbursts, and memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 70 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

The Veteran has contended that his skin disorders are due to exposure to Agent Orange during his Vietnam service.  Alternatively, he has asserted that the skin disorders were caused by exposure to jet fuel and engine cleaning solvents, specifically methyl ethyl ketone (MEK), through his duties as a helicopter repairman during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Squamous cell carcinoma, keratoacanthoma, keratoses, or any other skin disorder are not listed as chronic diseases in the regulation.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

The following skin disorders are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  To warrant service connection, chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A review of the Veteran's service personnel records demonstrated that the Veteran was a helicopter repairman and that he had 40 hours of combat flight time.  

In a September 1970 enlistment examination report, an August 1971 flight physical report, and a March 1972 separation examination report, the examining medical officers noted abnormal skin examinations.  However, each examination report noted that the Veteran had a scar on his right arm from a previous surgery.  In associated reports of medical history, dated in September 1970, August 1971, and March 1972, the Veteran denied any skin diseases.  

In a July 2006 VA treatment note, the examining physician noted that the Veteran had scattered keratoses on his skin and he referred the Veteran for a dermatology consultation.

During an August 2006 VA dermatology consultation, the examiner noted that the Veteran was a pressure cleaner, who worked long hours outdoors on reflective surfaces in short sleeves and shorts.  He also reported that the Veteran smoked.  A physical examination revealed that the Veteran had a dark tan on his head and extremities.  He had thick actinic keratoses on his extremities and stucco keratoses on his legs.  His arms were excessively wrinkled.  The examiner noted that the Veteran's appearance was "consistent with smoking and sun" exposure.  

In a May 2008 VA treatment note, the examiner noted that the Veteran had a history of squamous cell cancer removed from his legs in July 2007, August 2007, and January 2008.  She noted that he had scattered keratoses on his skin.  She diagnosed the Veteran with actinic keratosis and squamous cell cancer.  

In a February 2009 private psychological evaluation report, the psychologist noted that the Veteran was diagnosed with skin cancer after previous misdiagnoses of impetigo and "sun spots."  The Veteran reported that he was exposed to MEK, "which had been demonstrated to cause skin cancer, and which had been banned from use in the United States."  The psychologist also referenced five private dermatology treatment reports dated in July 2007, August 2007, and January 2008, in which the Veteran was treated for squamous cell carcinoma, keratoacanthoma type, and hyperkeratic lesions on his left forearm and bilateral lower extremities.  These records have not been submitted to the Board for review in connection with the Veteran's service connection claims; as noted above, the Veteran did not provide VA with any authorization to obtain these records when requested.

During an August 2009 VA dermatology consultation, the Veteran reported that he had previously been treated by private dermatologists.  He brought pathology reports that showed he had eleven diagnosed squamous cell carcinomas that were treated in 2007 and 2008.  The dermatologist noted that the Veteran was sunburned and he had excessive sun exposure from his job as a pressure cleaner.  The dermatologist reported that the Veteran had hyperkeratotic lesions on his ears, face, back, and bilateral forearms.

A July 2011 VA dermatology consultation note included the following statement from the Veteran: "I have over 30 skin cancers and they have been biopsied before and I guess I have squamous cell cancers.  I had six remove[d] at one time."  The dermatologist noted that the Veteran had multiple squamous cell carcimonas and multiple, self-healing keratoacanthomas of Ferguson-Smith.  The dermatologist also included the following note in his report:

Keratoacanthomas show rapid growth and overlapping features with squamous cell carcinomas.  However, keratoacanthomas may undergo spontaneous resolution.  They appear as solitary nodules with craterlike surfaces and a central keratin core and most often occur on hair-bearing, sun-exposed skin in older persons.

August 2011 VA skin biopsy results showed that the Veteran had modular basal cell carcinoma and solar elastosis on his left shoulder.

In an October 2011 VA dermatology treatment note, the Veteran stated that he had a past history of basal cell carcinoma on his left shoulder, multiple crateriform growths on his lower legs, and multiple skin cancers, but he had not been diagnosed in the VA system until recently.  The dermatologist diagnosed the Veteran with keratoacanthoma of the Ferguson-Smith type versus squamous cell carcinoma versus an appendage tumor of the right knee.  December 2011 VA skin biopsy results showed that the Veteran had keratoacanthoma type, invasive squamous cell carcinoma on his left shin, the interior portion of his left lower leg, right lateral ankle, posterior left lower leg, and anterior right lower leg.

In a January 2012 VA dermatology note, the examining dermatologist noted that the Veteran had basal cell carcinoma and, primarily, keratoacanthoma type, squamous cell carcinoma.  He stated that the Veteran had been growing these tumors primarily on his lower extremities for five years, but they were beginning to grow on his trunk.  January 2012 VA skin biopsy results showed that the Veteran had keratoacanthoma type, invasive squamous cell carcinoma on his left dorsal foot, left lateral knee, and left lateral lower leg.

During a March 2012 VA skin diseases examination, the examiner diagnosed the Veteran with keratoacanthoma type, invasive squamous cell carcinoma.  She noted that the Veteran was "very tanned" and he had extensive evidence of sun damage to his skin, including his face, neck, entire trunk, both arms and hands, and both lower legs from his knees down.  She related that his skin was wrinkled, coarse, and rough.  He had solar lentigos, ephelides or freckles, and telangiectasias.  There were also rough or scaly patches and uneven or "pebbly" skin.  She reported that the Veteran had several lesions over both of his legs that were consistent with keratoacanthomas.  She indicated that many pathologists considered keratoacanthoma as "well-differentiated squamous cell carcinoma" because six percent of keratoacanthoma manifests itself as squamous cell cancer when left untreated.  She also reported that keratoacanthoma was "commonly found on sun-exposed skin," and it was often found on the face, forearms, and hands.  She opined that the Veteran's keratoacanthomas were less likely as not due to, incurred in, or aggravated as a result of exposure to herbicides, jet fuel, or engine cleaning solvents, such as MEK, during service.  She noted that an extensive literature search did not find exposure to herbicides, jet fuel, or engine cleaning solvents to be causative in keratoacanthomas or squamous cell carcinoma.  She opined that the main risk for the Veteran was his extensive sun exposure, a majority of which, she determined, came after service.  She also noted that genetics and cigarette smoking also likely played a role.  In addition, she opined that the Veteran's keratocanthomas were not otherwise incurred or aggravated as a result of his service.  She noted that his service treatment notes were silent for any skin complaint, diagnosis, or treatment.  She also stated that she did not find anything in the service treatment notes that would result in or aggravate a future skin condition.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a skin disorder.  In the present case, there is sufficient evidence that shows that the Veteran clearly has current skin disorders.  The remaining question is whether the disorders manifested in service or are otherwise related to in-service herbicide exposure or exposure to jet fuel and engine cleaning solvents, including MEK.

The Veteran's service personnel records, including his DD Form 214, confirm that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  However, the Veteran's current skin diagnoses are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence does not demonstrate that the Veteran has chloracne or porphyria cutanea tarda, which are the only skin conditions for which 38 C.F.R. § 3.309(e) is applicable.  No such diagnoses are of record.  The Veteran is thus not entitled to presumptive service connection for a skin disorder based on herbicide exposure.  38 C.F.R. § 3.309(e).

If the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Veteran's service treatment notes are entirely silent for any complaints, treatment for, or diagnoses of skin disorders during service.  The only noted skin abnormality was a scar on his right arm that preexisted service.  In various reports of medical history during service, the Veteran expressly denied any skin diseases.  Thus, the medical and lay evidence shows that the Veteran was not diagnosed with a skin disorder at the time he separated from service. 

Following his military service, there is no lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing skin symptomatology subsequent to his separation from service in April 1972.  The first post-service evidence in the claims folder of skin problems is from July 2006, which was over a 30 years after his discharge from service.  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  In this case, there is no lay allegation of continuous skin symptoms since separation from service. 

In addition, with regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current skin disorders are related to his military service, including his presumed herbicide exposure, sun exposure, jet fuel and engine solvent exposure.  38 C.F.R. § 3.303(a), (d).  Significantly, the March 2012 VA skin examiner reviewed and discussed the evidence of record and opined that the Veteran had keratoacanthoma type, invasive squamous cell carcinoma, which was not incurred in or caused by his military service.  She opined that the Veteran's keratoacanthomas were less likely as not due to, incurred in, or aggravated as a result of exposure to herbicides, jet fuel, or engine cleaning solvents, such as MEK, during service.  She noted that an extensive literature search did not find exposure to herbicides, jet fuel, or engine cleaning solvents to be causative in keratoacanthomas or squamous cell carcinoma.  She opined that the main risk for the Veteran was his extensive sun exposure, a majority of which, she determined, came after service.  She also noted that genetics and cigarette smoking also likely played a role.  In addition, she opined that the Veteran's keratocanthomas were not otherwise incurred or aggravated as a result of his service, and she noted the absence of treatment, complaints, and diagnoses in the service treatment notes.  The examiner based his opinion on a review of the evidence of record and medical literature. 

Moreover, the VA opinion properly addressed whether the Veteran's skin problems, none of which are a presumptive disease for herbicide purposes, are otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Overall, this VA medical examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the medical records.  There is no contrary medical opinion of record.  The Board accords the opinion probative value.

With regard to lay evidence, the Veteran is competent to report purported symptoms of a skin disorder.  See 38 C.F.R. § 3.159(a)(2).  The Veteran, in certain circumstances, can be competent to testify to the fact that skin symptoms to the feet he experienced in service or immediately thereafter are reflective of the same condition he is currently diagnosed with.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Similarly, in McCartt v. West, 12 Vet. App. 164, 167 (1999), in support of a claim for service connection for a skin disorder as secondary to Agent Orange exposure, that particular Veteran indicated that his skin had manifested boils, blotches, a rash, soreness, and itchiness since 1968.  The Court implied that a skin condition may be the type of condition lending itself to lay observation and satisfy the nexus requirement.  Id.  However, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the VA skin examiner; the examiner has highly specialized knowledge and the Veteran's lay assertions of causation are not competent as such opinions require more than lay observations.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for squamous cell carcinomas and a skin disorder, to include keratoacanthoma or multiple keratoses.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 70 percent disability evaluation is granted for PTSD.

Service connection for squamous cell carcinomas at multiple sites, including the back, right hand, right jaw, and bilateral legs, to include as secondary to herbicide exposure, is denied.

Service connection for a skin disorder, to include keratoacanthoma or multiple keratoses, to include as secondary to herbicide exposure, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


